Pashman, J.
(concurring in dissent). I agree with the dissent insofar as it concludes that Ricciardi is entitled to compensation under the liberally interpreted terms of the Workmen’s Compensation Act. However, I will defer consideration of the complete abandonment of the “going and coming rule” to another day.
I vote to affirm the majority in the Appellate Division.
For reversal—Justices Hall, Sullivan and Cliffoed and Judges Confoeb and Colhestbe—5.
For affirmance—Justices Jacobs and Pashman—2.